     Case 2:20-cv-00333-TLN-EFB Document 8 Filed 05/15/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    REBIO RONNIE TOWNSEND,                           No. 2:20-cv-00333-TLN-EFB
12                       Petitioner,
13           v.                                        ORDER
14    BRANDON PRICE,
15                       Respondent.
16

17          Rebio Ronnie Townsend (“Petitioner”), an individual civilly committed at Coalinga State

18   Hospital and proceeding pro se, has filed an application for a writ of habeas corpus pursuant to 28

19   U.S.C. § 2254. The matter was referred to a United States Magistrate Judge pursuant to 28

20   U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On April 9, 2020, the magistrate judge filed findings and recommendations which were

22   served on Petitioner and which contained notice to Petitioner that any objections to the findings

23   and recommendations were to be filed within fourteen days. (ECF No. 7.) Petitioner has not

24   filed objections to the Findings and Recommendations.

25          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

26   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

27   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

28   1983); see also 28 U.S.C. § 636(b)(1).
                                                       1
     Case 2:20-cv-00333-TLN-EFB Document 8 Filed 05/15/20 Page 2 of 2

 1          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3   Accordingly, IT IS HEREBY ORDERED that:

 4          1. The Findings and Recommendations filed April 9, 2020, are adopted in full;

 5          2. The petition is DISMISSED;

 6          3. The Clerk is directed to close the case; and

 7          4. The Court declines to issue a certificate of appealability.

 8          IT IS SO ORDERED.

 9   DATED: May 14, 2020

10

11

12
                                                           Troy L. Nunley
13                                                         United States District Judge

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
